DETAILED ACTION
Election of Species
This application contains claims directed to the following patentably distinct species

GROUP A: Reels
	Species 1A: FIGs 1-3 Reel with bindings 94 to entwine handle, such as zip ties
	Species 2A: FIGs 18-24 Reel with threaded portion on handle 118 to move foot retainer 112 
	Species 3A: FIGs 25-29 Reel with foot retainer tab 136, where corners 146, 148 are cocked with humped boss 150

The species are independent or distinct because each of Species 1A-3A are different mechanisms that require different structures. Neither species is useable with another species or require any features of the other species. For example. Species 1A requires the bindings 94 which are described as zip ties in the specification, however Species 2A and 3A do not require this structure since Species 2A uses securement with a foot retainer and Species 3A uses securement with a foot retainer tab. Additionally, Species 2A and 3A both use “foot retainers”, however the mechanism for each is different. Species 2A uses foot retainers which are threaded onto the handle using threads and is screwed into place and secured against the foot of the reel. This structure is shown to nearly encapsulate an end of the handle. Species 3A utilize a foot retainer ring and tab, which does not fasten to the end of the handle and instead depends upon the slanted foot of a reel to angle the tab 136 to abut the humped boss 150 to secure it in place. Threads are not required.
In addition, these species are not obvious variants of each other based on the current record.

GROUP B: Handles
	Species 1B: FIGs 4-5, and FIG 9 which utilize a set screw 210 with a cylindrical head that is kurled.
	Species 2B: FIGs 12 and 13 which utilizes 40C a compression spring and pin connected to a cylindrical piece which must be depressed to change the orientation.

If Species 1B or 2B is chosen, applicant is asked to choose one of the sub group of handles which apply to Species 1B and 2B:
	Species Sub-Group 1: FIGs 6 and 7: handle without holes in the second portion
	Species Sub-Group 2: FIGs 10 and 11: handle with holes in the second portion 

	Species 3B: FIG 14 which utilizes 40D a compression spring and a sphere which is received in a hemispherical cavity, and radial direction is changed due to applied torque
	Species 4B: FIG 17 which utilizes 40E a compression spring and a domed head which is received in a hemispherical cavity, and radial direction is changed due to applied torque.

If Species 3B or 4B is chosen, the sub group of handle applies below:
	Species Sub-Group 3: FIGs 15-16: handle with hemispherical cavity in the second portion.


The species are independent or distinct because each species uses a structural element which is not required in the other species, and utilize different mechanisms of functionality. Species 1B utilizes a set screw which is not a required structure in any of Species 2B, 3B, or 4B. Species 2B utilizes a pin which passes through an open hole, requiring a user to depress the pin to change the orientation of the handle. Species 1B requires a set screw, and thus requires a user to unscrew the screw whenever an orientation is changed. Species 3B and 4B do not require compression at all, and instead rely on applied torque to change radial positioning of the handle. Additionally, Species 3B and 4B do not use the elongated pin which extends through a hole, and instead use closed off hemispherical cavities. Species 3B and 4B are different from each other, however, because Species 3B requires the use of a small sphere while Species 4B requires the use of a pin with a dome shaped head, requiring two different shapes for the different inventions.
In addition, these species are not obvious variants of each other based on the current record.

	FIG 30 is generic to all species.

Applicant is asked to choose one species from each group to be examined together, as well as the relevant sub-species if applicable. For example, applicant may elect Species 2A which is the reel with the threaded retainer, and Species 4B which is the handle with the compression spring and the domed head, which is applicable to species Sub-Group 3 which is the handle with hemispherical cavities in the second portion.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
Each species has divergent subject matter, in that the structural pieces of each species is different and would require further search and consideration for each individual mechanism. Because each of the mechanisms also require different steps to being used, different searches would need to be conducted.

The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Each species require different fields of search, such as searching reels with bindings which may constitute prepregs, threads, or fiber reinforced resins and could expand into other fields of search such as line guide fastening instead of reel seats with hoods. 
The handles require different searches based on the mechanism used, such as searching text which utilizes pins and compression springs vs. a text search utilizing screws, bolts, and set screws.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

As the restriction is of a complex nature, no phone call was made to the attorney. MPEP 812.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647